Citation Nr: 0034001	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  99-09 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) during the period from 
July 18, 1991 to March 26, 1997.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 1997 and September 1998 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.


FINDINGS OF FACT

1.  On July 18, 1991, there was received from the veteran his 
original claim for service connection for PTSD. 

2.  In a rating decision of June 3, 1997, the RO granted 
service connection for PTSD.  That same rating decision 
assigned a 10 percent evaluation for service-connected PTSD, 
effective from July 18, 1991, the date of receipt of the 
veteran's original claim, and a 50 percent evaluation 
effective from March 26, 1997, the date of a prior VA 
psychiatric examination.

3.  In a rating decision of November 19, 1997, the RO granted 
a 70 percent evaluation for service-connected PTSD, effective 
from March 26, 1997.  That same rating decision granted a 
total disability rating based upon individual unemployability 
effective from June 27, 1997, the date of receipt of the 
veteran's claim for that benefit.

4.  In a decision of September 8, 1998, the Board granted a 
100 percent schedular evaluation for service-connected PTSD.

5.  In a rating decision of September 24, 1998, the RO 
effectuated the Board's September 8, 1998, decision and, in 
so doing, granted a 100 percent schedular evaluation for 
service-connected PTSD, effective from March 26, 1997.

6.  As of July 18, 1991, the veteran's service-connected PTSD 
was of a severity such that the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community and a profound 
retreat from mature behavior, resulting in a demonstrable 
inability to obtain or retain employment.


CONCLUSION OF LAW

A schedular 100 percent evaluation for service-connected PTSD 
during the period from July 18, 1991, to March 26, 1997 is 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 and Part 4, Code 9411, effective 
prior to November 7, 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was born in August 1948, graduated from high 
school in 1966, and entered the United States Army in January 
1967.  He served in Vietnam from August 1967 until the end of 
July 1968.  He was released from service in January 1970, 
having received excellent conduct and efficiency rating from 
each unit to which he had been assigned.

During the course of VA outpatient treatment in December 
1981, the veteran stated that he felt as if he could "not 
cope with society."  Reportedly, the veteran had been through 
"3 marriages and 15 jobs" since his return from Vietnam.  The 
veteran stated that he could find no satisfaction in anything 
he did, and had no ambition.  On mental status examination, 
the veteran was alert and well oriented, with speech that was 
coherent, though intense and somewhat pressured.  His mood 
and affect were labile, and "primarily angry."  At the time 
of evaluation, there was no evidence of any thought disorder.  
According to the veteran, he had last worked as a "craps 
dealer," and had never held a job for as long as a year.  The 
clinical assessment was borderline personality disorder; rule 
out delayed PTSD.

VA outpatient treatment records dated in January and February 
1982 reveal that the veteran was seen at that time for 
problems associated with "negative thoughts."  In early 
February 1982, the veteran stated that he found fault with 
almost every aspect of society, and felt that other people 
did not "see the negatives."  The clinical assessment was of 
limited self-awareness, with the veteran only beginning to 
realize that he selectively "filtered out" the positive 
aspects of his experiences.  

The veteran's original application for compensation was 
received in October 1984.  On this application, the veteran 
listed hearing loss/tinnitus, pilonidal cyst, and sebaceous 
cysts as the disabilities for which he was seeking 
compensation.

By a rating decision dated in February 1985, service 
connection was established for a skin disorder rated as 10 
percent disabling, residuals of a pilonidal cystectomy and 
hearing loss, both rated as noncompensably disabling (0 
percent).  Service connection for tinnitus was denied.

The veteran appealed the denial of service connection for 
tinnitus.  By a decision dated in July 1986, the Board held 
that the veteran's tinnitus was related to his service-
connected hearing loss and that he was entitled to service 
connection for tinnitus.

The RO, in August 1986, rated the tinnitus as not disabling 
to a compensable degree (0 percent).  The veteran appealed 
this decision but in September 1987 the Board held that 
entitlement to a compensable rating for tinnitus was not 
established.  

In March 1990, the veteran reopened his claim for a 
compensable rating for tinnitus, claiming that his tinnitus 
was due to acoustic trauma.  

During the course of VA outpatient treatment in early July 
1991, the veteran gave a  history of "job instability," 
characterized by a failure to hold "as many as 40 jobs."  
Additionally noted were problems with marital instability 
(that is, three failed marriages), as well as chronic 
anxiety, irritability, and a depressed mood.  According to 
the veteran, he had "many traumatic memories" of his Vietnam 
combat.  He persistently avoided thoughts and feelings 
associated with Vietnam, and went to great lengths to avoid 
situations arousing recollections of that time in his life.  
According to the veteran, he experienced "much detachment" 
from others, and had difficulty concentrating.  Additionally 
noted were problems with irritability and anger, as well as 
some difficulty with sleep.  Noted at the time of evaluation 
was that the veteran "might" have PTSD, and needed further 
evaluation and treatment.

On July 18, 1991, the veteran's original claim for service 
connection for PTSD was received.  The veteran reported that 
he had received treatment for PTSD at the Las Vegas Mental 
Health Center from 1975 to 1978.

The veteran testified before the Board in Washington, D.C., 
on July 29, 1991, detailing his in-service experiences with 
acoustic trauma.  At this hearing he also submitted 
additional documentary evidence in support of his 
contentions.  Thereafter, in a decision dated in September 
1991, the Board held that new and material evidence 
demonstrated that the veteran's tinnitus could be associated 
with acoustic trauma sustained in service and granted his 
appeal for a 10 percent rating for tinnitus.

In early September 1991, the veteran was accorded a VA 
psychiatric examination for disability evaluation purposes.  
At the time of evaluation, the veteran gave a history of 
"several instances" in Vietnam where he came under sniper 
fire.  Additionally noted were other incidents where the 
veteran "saw casualties from a distance" as well as a number 
of "mutilated corpses."  According to the veteran, his 
adjustment following his return from Vietnam was "difficult."  
He further stated that he had suffered from social 
withdrawal, irritability, and stress (that is, aggressive 
reactions), and that his work record for the past 21 years 
had been "very poor."  Reportedly, the veteran felt 
indifferent to his surroundings, and had no goals.  
Currently, he was unemployed, and had been since November 
1990.  According to the veteran, he experienced difficulty 
making and holding relationships, with the result that he was 
now divorced for the third time.  The veteran's current 
symptoms included interrupted sleep, as well as recurrent 
nightmares, and confusion.  Additionally noted was impaired 
concentration and an inability to make firm decisions.

On mental status examination, the veteran was alert and well 
oriented, though somewhat tense and apprehensive.  His mood 
was depressed and his speech was rambling and circumstantial.  
At the time of evaluation, the veteran was "evasive" in his 
responses.  There was no evidence of any thought or 
perceptual disorder, and his memory was intact.  
Concentration was described as impaired, and the veteran's 
insight was poor.  At the time of evaluation, the veteran's 
judgment was considered "adequate" for VA rating purposes.  
The pertinent diagnosis noted was moderate chronic PTSD.  

In July 1992, the veteran filed a claim for service 
connection for disability due to "Dioxin exposure during my 
tour in Vietnam."

By a decision dated in August 1992, the RO denied the 
veteran's claim for service connection for PTSD.  In 
September 1992 the RO requested the veteran to specify the 
disability resulting from herbicidal exposure for which he 
was seeking service connection.

The veteran perfected a timely appeal to the denial of 
service connection for PTSD.  In June 1993 he testified 
before a traveling member of the Board sitting in Las Vegas 
Nevada.  In March 1994 the Board remanded the issue of 
service connection for PTSD to the RO for additional 
development.  The Board also referred the issue of service 
connection for disability resulting from exposure to Agent 
Orange to the RO for adjudicatory action.

By a rating decision dated on September 1, 1994, the RO noted 
that the veteran had undergone a pneumonectomy in March 1992 
to remove early stage right lung cancer and that final VA 
regulations effective June 9, 1994, provided for presumptive 
service connection for lung cancer where a veteran had been 
exposed to herbicides used in Vietnam.  The RO established 
service connection for lung cancer, right lung pneumonectomy, 
and rated this condition as 60 percent disabling from June 9, 
1994.

In early September 1994, a VA clinical psychologist stated 
that he had reviewed the veteran's record, and that it was 
his "professional opinion" that, due to the severity and 
chronicity of the veteran's PTSD, he was unable to sustain 
gainful employment.  Additionally noted was that the 
veteran's condition was felt to be "permanent," and his 
prognosis "poor."  

In January 1995, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran stated 
that, following his discharge from service, he "went to 
college, but dropped out."  At that time, the veteran 
reportedly went "from one job to another," never lasting more 
than one year on any given job, because he was "never happy."  
According to the veteran, the only job he enjoyed was 
bartending, but he gave that up due to the "smoky 
atmosphere."  On further evaluation, it was noted that the 
veteran had "a lot of symptoms referable to PTSD," such as 
impaired sleep, an inability to remember his dreams, teeth 
grinding, hypervigilance, and an inability to "be close to 
anybody."  Additionally noted were problems with guilt about 
what he had done to certain Vietnamese villagers during the 
war.  According to the veteran, he was "tense and irritable" 
all the time.  Interestingly, in 1981, the veteran had been 
diagnosed as having delayed stress, and in 1986, as having 
PTSD.  At the time of evaluation, he was "full of anger and 
rage," at times, directed at himself.  The veteran stated 
that he currently attended the mental health clinic every two 
weeks, and was taking medication on a daily basis.

On mental status examination, the veteran was pleasant and 
cooperative, with speech which was coherent and goal-
directed.  During the course of the evaluation, the veteran 
became "quite upset and emotional," and cried several times 
while relating his history.  There was evidence of tension 
and depression, though with no hallucinations or delusions.  
The veteran's memory was intact for both recent and remote 
events, and he was both alert and well oriented.  Cognitive 
functioning was likewise described as intact, with insight 
and judgment being "fair."  Though the veteran showed a 
"long-standing history" of symptoms referable to PTSD, in the 
opinion of the examiner, there were "not enough life-
threatening stressors to qualify him for PTSD."  The 
pertinent diagnosis noted was generalized anxiety disorder 
with depression.

During the course of VA outpatient treatment in mid-May 1995, 
the veteran complained of continuing depression, as well as 
preoccupation with his Vietnam experiences.  The pertinent 
diagnosis noted was chronic severe PTSD.  

In a decision dated in April 1996, an Administrative Law 
Judge (ALJ) for the Social Security Administration described 
the veteran as suffering from "severe" impairment consisting 
of the postoperative residuals of a right lung pneumonectomy 
for squamous cell carcinoma, the postoperative residuals of a 
right rotator cuff repair, left shoulder impingement 
syndrome, and chronic severe PTSD.  According to the ALJ, 
these impairments resulted in a deficiency of concentration, 
persistence, or pace resulting in failure to complete tasks 
in a timely manner, as well as episodes of deterioration or 
decompensation in work or work-like settings causing the 
veteran to withdraw from that situation or experience.  The 
ALJ found that the veteran had not performed any substantial 
gainful activity since August 24, 1993.  

The veteran's claim for service connection for PTSD was again 
remanded by the Board in September 1996.  The Board noted 
that PTSD had been diagnosed by several health care providers 
who had interviewed and treated the veteran.  However, since 
these diagnoses appeared to be based upon acceptance of the 
veteran's unverified history regarding his exposure to 
stressors in service, the Board remanded the case for 
additional development to verify the reported stressors.

At the time of a private psychological evaluation in February 
1997, the veteran stated that he had worked in various jobs 
"in sales and branding," but had never really remained in one 
job for more than a year.  Further noted were persistent 
symptoms of increased arousal, with difficulty in falling and 
staying asleep, irritability and outbursts of anger, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  In the opinion of the examining 
psychologist, the veteran displayed "extensive fears," as 
well as anxiety and emotionalism which prevented him "from 
operating functionally throughout the day."  The diagnostic 
impression was one of severe recurrent PTSD, with flashbacks, 
intrusive thoughts and paranoid feelings, as well as 
recurrent generalized anxiety and panic anxiety problems.  
Further noted was a diagnosis of personality disorder, not 
otherwise specified.  Following examination, it was 
recommended that the veteran be seen concurrently for 
individual psychotherapy, as well as in group psychotherapy 
for PTSD.  Also noted was that the veteran should be given 
the "utmost consideration" for a 100 percent disability 
evaluation for PTSD.  This was particularly the case given 
that the veteran had "isolated himself" from all contacts and 
personal relationships except the most intimate, and that he 
displayed "totally incapacitating" psychoneurotic symptoms 
bordering on a gross repudiation of reality, with disturbed 
thoughts and behavioral processes making him incapable of 
relationships.  According to the examining psychologist, 
these were associated with almost all of the veteran's daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy, resulting in a profound retreat from 
mature behavior, and a demonstrable inability to obtain or 
retain employment.  

On March 26, 1997, the veteran underwent a VA compensation 
and pension examination by a board of two psychiatrists.  The 
first of those psychiatrists noted that his report was based 
on an interview with the veteran, as well as review of three 
volumes of the veteran's claims folders, including medical 
records and progress notes of treatment.  Reportedly, upon 
the veteran's return to the States, he had maintained a 
"rather unstructured and unstable lifestyle," with his first 
marriage lasting only one year, and his two other marriages 
ending in divorce.  His employment history was reportedly 
characterized "mostly by brief jobs," lasting only a year, 
and by job-related problems having to do with "poor 
interpersonal skills."  Additionally noted was that, 
throughout the years, the veteran had experienced multiple 
somatic problems, including tinnitus, hearing loss, anxiety, 
chronic neck and back pains, and shoulder pains, as well as 
removal of a right lung five years earlier for cancer.  The 
veteran stated that he had been unemployed since 1993, and 
currently had "almost no social life." 

On mental status examination, the veteran was well oriented, 
though somewhat anxious.  During the course of the interview, 
he expressed anger, and, on several occasions, cried when 
describing his prior traumatic experiences.  The veteran 
denied hallucinations, as well as any specific active 
suicidal or homicidal thoughts, but appeared preoccupied with 
death.  He described flashbacks "as if he were in Vietnam," 
such as seeing "blood in the streets."  The veteran 
additionally complained of being startled by loud noises, and 
stated that he became "very anxious" when hearing planes or 
helicopters.  According to the veteran, he suffered 
nightmares on average twice per week, waking up with "rumpled 
sheets and profuse sweating."  The veteran's speech was 
characterized by rambling, as well as anxiety and 
frustration, when describing his inservice stressors.  
Additionally noted were problems with depression, with "not a 
day going by" when the veteran was not reminded of Vietnam.  
The pertinent diagnosis was chronic severe PTSD, with a 
Global Assessment of Functioning Score of 47.  According to 
the examiner, the veteran's inability to hold or maintain 
gainful employment was "directly related" to his depression, 
anger, interpersonal difficulties, lack of trust, anxiety, 
and lack of interest or motivation "which constituted his 
PTSD syndrome."

The second psychiatric examiner, during the course of his 
examination in March 1997, noted that the veteran had been 
unable to work "due to PTSD symptoms" since 1993.  
Reportedly, the veteran's last job had been working six hours 
per day as a telemarketer.  Prior to that, he had worked as a 
bartender and insurance agent, though never remaining in one 
job for more than a year.  On mental status examination, the 
veteran displayed a sad facial expression, though with normal 
spontaneous movement.  The veteran was described as 
cooperative, though "tearful at times."  The veteran's speech 
showed a normal level of production, as well as normal rate, 
volume and prosody.  His mood was depressed, and his affect 
restricted, though his thought processes were logical and 
goal-directed.  At the time of evaluation, there was no 
evidence of homicidal ideation and no delusions.  The veteran 
was fully alert and attentive, as well as well oriented.  His 
judgment was fair, and his insight was good.  The pertinent 
diagnosis noted was chronic PTSD, with a Global Assessment of 
Functioning Score of 47.  

In a rating decision of June 3, 1997, the RO granted service 
connection for PTSD, assigning a 10 percent evaluation 
effective from July 18, 1991.  That same rating decision 
granted a 50 percent evaluation for service-connected PTSD, 
effective from March 26, 1997, the date of the aforementioned 
VA psychiatric examinations.  

The veteran's claim for a total disability rating based upon 
individual unemployability was received later in June 1997.  
The veteran claimed that he was unable to secure or follow 
any substantially gainful employment due to the following 
service-connected disabilities:  PTSD, tinnitus, lung 
removal, and a skin disorder.  He reported that he last 
worked full time in October 1991 and that he became too 
disabled to work on August 24, 1993.  He reported that he had 
worked full time as a bartender from August 1991 to October 
1991; that he worked part time (30 hours per week) selling 
computer printer ribbons from November 1992 to August 1993 
(while also working part time from November 1992 to January 
1993 and from February 1993 to April 1993).  He reported that 
he attended a computer school beginning in February 1996 as 
part of a VA vocational rehabilitation program under Chapter 
31, but that Chapter 31 benefits ended in February 1997.

The veteran subsequently submitted documents reflecting his 
earnings, including a Social Security earnings record which 
reflects that he had no taxed earning for 1987 through 1989, 
$294 for 1990, $2,138 for 1991, $2,245 for 1992, and $7,956 
for 1993.

During the course of an RO hearing in October 1997, the 
private psychologist who had previously examined the veteran 
testified that, as a result of the veteran's service-
connected PTSD, he experienced "difficulties getting along 
with individuals, which contributed a great deal to his 
unemployability."  (See Transcript, p. 3).  

In November 1997, an additional VA psychiatric examination 
was accomplished.  At the time of examination, the veteran 
stated that his last full-time job was in 1991 "bartending."  
Reportedly, in 1993, he had worked part time selling 
computers on the telephone, as well as at "Service 
Merchandise."  The veteran stated that, in his opinion, he 
was not capable of working, not only due to his PTSD 
symptomatology, but as a result of surgery for previous 
carcinoma of the lung in 1994.  The veteran stated that he 
had no physical strength, and was "too weak" to be working.  
He additionally noted that he attended groups "2 or 3 times a 
week" at the VA clinic, and had appointments with a private 
therapist "4 times a month."  At the time of evaluation, the 
veteran was receiving psychotropic medication "for sleep."  

When questioned, the veteran complained of nightmares, 
intrusive thoughts, hypervigilance, and survivor guilt.  When 
asked to rate his depression on a scale of zero to 10, he 
rated it as a "5."  The veteran stated that, while he did 
harbor suicidal ideation, he was, in fact, incapable of 
committing suicide.  The veteran further stated that he had 
"a lot of anger" inside him, and "wanted to hurt somebody."  
At the time of evaluation, the veteran complained of "poor 
impulse control," and stated that he became angry "very 
easily."  

On mental status examination, the veteran showed no overt 
signs of anxiety or agitation.  Nor was there any evidence of 
anger or hostility.  The veteran was quite friendly and 
outgoing in his demeanor, and denied both delusions and 
hallucinations.  He was, however, somewhat paranoid toward 
the VA.  At the time of evaluation, the veteran's affect and 
mood were appropriate.  There was no evidence of any memory 
impairment for either recent or remote events, and the 
veteran was alert and well-oriented.  In the opinion of the 
examiner, it was unclear whether the veteran's PTSD 
symptomatology alone was sufficient to warrant 
unemployability.  In that regard, the veteran stated that he 
did not wish to be around people, and that there was a "lot 
of anger" inside him.  Additionally reported were problems 
with poor impulse control, which could possibly prevent the 
veteran from working full time.  According to the examiner, 
the "other factor" to be considered was the veteran's 
physical strength, which he (the veteran) described as 
"weak."  Apparently, the veteran walked with a cane due to 
back pain.  In the opinion of the examiner, he was unsure 
whether all of the veteran's symptoms warranted 
unemployability.  The pertinent diagnosis noted was moderate 
to severe chronic PTSD, with a Global Assessment of 
Functioning Score of 55.

In a rating/hearing officer's decision of November 19, 1997, 
the RO granted a 70 percent evaluation for service-connected 
PTSD, effective from March 26, 1997.  That same rating 
decision granted a total disability rating based upon 
individual unemployability effective from June 27, 1997, the 
date of receipt of the veteran's claim for that benefit.  

In correspondence of late December 1997, the veteran stated 
that he "disagreed" with his current and past ratings for 
PTSD, and requested a 100 percent schedular evaluation for 
PTSD effective from July 1991.  

In a decision of September 18, 1998, the Board granted a 
100 percent schedular evaluation for PTSD, premised upon the 
schedular criteria for evaluation of service-connected mental 
disorders in effect prior to November 7, 1996.  Noted during 
the course of that decision was that, while on VA psychiatric 
examination in  November 1997, the examiner, noting the 
presence of other unrelated disabilities, failed to clearly 
conclude that PTSD alone rendered the veteran  unemployable, 
it was not clear at the time whether the examiner had the 
benefit of reviewing the veteran's entire claims file and 
pertinent psychiatric history.  Further noted was that, on VA 
psychiatric examination and review of clinical records in 
March 1997, the veteran was clearly shown to be unemployable 
"solely" due to PTSD symptomatology.

In a rating decision of September 24, 1998, the RO 
effectuated the Board's September 1998 decision and, in so 
doing, granted a 100 percent schedular evaluation for PTSD 
effective from March 26, 1997, the date of the aforementioned 
VA psychiatric examination.  

In correspondence of November 1998, the veteran voiced his 
disagreement with the assignment of the March 26, 1997, 
effective date for the assignment of a schedular 100 percent 
evaluation for PTSD, arguing that he was entitled to that 
100 percent evaluation effective from July 1991, or, in the 
alternative, as early as July 1990, one year prior to the 
receipt of his original claim.

During the course of a hearing before a Veterans Law Judge in 
October 2000, the veteran testified that he had worked as a 
bartender from August until November 1991.  The veteran 
additionally testified that he had worked for a company that 
sold computer products in 1992 and 1993, though this 
consisted of only an 8, 9 or 10-month period of work for six 
hours per day.  According to the veteran, though he had last 
worked in 1993, his record of employment through the years, 
extending from the military to 1993, was "so sparse and so 
far and few between" that, at that time, he attempted to 
obtain assistance from the Social Security Administration.  
(See Transcript, pp. 10-11).  

Received at the time of the aforementioned hearing in 
November 1998 were various private medical records covering 
the period from October 1974 to July 1976.  According to 
those records, in October 1974, the veteran was seen at the 
Las Vegas Mental Health Center for problems with 
"depression."  By the veteran's own account, he was depressed 
most of the time, and felt like a "loner."  The diagnostic 
impression was "300.4."  Approximately two weeks later, it 
was noted that the veteran's initial interview showed a 
general alienation behavioral syndrome, with the veteran's 
finding little meaning in his present behavior, social 
environment or future goals.  In early June 1976, the veteran 
was described as attempting to adjust to his "martial 
situation."  His current wife had recently left him to try to 
get custody of her son from a previous marriage.  The veteran 
reported that he was depressed over his wife's leaving and he 
was attempting to decide if he wanted to divorce her or not.  
They had had frequent arguments over her son and her pre-
occupation with her child.  The veteran was then unemployed 
but worked part time as a bar tender.  He rejected group 
therapy stating that he was very argumentative.  The 
diagnostic impression was of an adjustment reaction to adult 
life.

Analysis

The veteran in this case argues that he is entitled to a 
100 percent evaluation for service-connected PTSD effective 
from July 18, 1991, the date of receipt of his original claim 
for service connection for PTSD.  In the alternative, the 
veteran argues that he is entitled to that same 100 percent 
schedular evaluation effective from a point in time one year 
prior to that date, that is, July of 1990.

In that regard, 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 
provide that the effective date of an award of benefits shall 
not be earlier than the date the claim for those benefits was 
received.  However, section 5110(g) of title 38, United 
States Code, authorizes an exception to that rule.  
Specifically, section 5110(g) provides that the effective 
date of an award of, or increase in, compensation "pursuant 
to any Act or administrative issue . . . shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue."  The 
statute goes on to authorize retroactive payments for up to 
one year prior to the date of claim or the date of 
administrative determination of entitlement, whichever is 
earlier.  VA's implementing regulation, 38 C.F.R. § 3.114(a), 
further states that a claimant cannot receive retroactive 
payment based on a prospectively effective liberalizing law 
or a liberalizing VA issue unless the evidence establishes 
that "the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement."

The diagnosis of PTSD, Diagnostic Code 9411, was added to the 
Rating Schedule effective April 11, 1980, the date of 
approval of the regulatory amendment by the Administrator of 
Veterans Affairs.  See 45 Fed. Reg. 26,326 (1980).  In a 
precedential opinion, VA General Counsel concluded that the 
addition of PTSD to the Rating Schedule in 1980 was a 
liberalizing VA issuance for purposes of 38 C.F.R. § 
3.114(a).  However, it was emphasized that an effective date 
prior to the date of claim could not be assigned under 
section 3.114(a) unless the claimant met all eligibility 
criteria for the liberalized benefit on April 11, 1980, the 
effective date of the regulatory amendment adding the 
diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  VAOPGCPREC 26-
97 (July 16, 1997).

As set forth above, the appellant's original claim of service 
connection for PTSD was received at the RO on July 18, 1991.  
There is no contention that a formal or informal claim of 
service connection for PTSD, or any other psychiatric 
disorder, was ever submitted prior to this date.

Thus, under applicable criteria, entitlement to an effective 
date prior to July 18, 1991, for the grant of service 
connection for PTSD, can be established only if the appellant 
met all eligibility criteria for service connection for PTSD 
on April 11, 1980.  VAOPGCPREC 26-97 (July 16, 1997).  After 
careful review of all of the voluminous evidence of record, 
including the evidence set forth above, the Board finds that 
an effective date prior to July 18, 1991, is not warranted 
because the record contains no evidence that, as of the time 
of the liberalizing VA issue, the appellant had a diagnosis 
of PTSD, a main criterion for an award of service connection.  
While the veteran was seen for psychiatric symptoms as early 
as the mid-1970's, there is no indication that, at that time, 
the veteran was suffering from PTSD, or, for that matter, 
from any chronic psychiatric disability.  While during the 
1980's, the veteran was, once again, seen for "motivational" 
problems characterized by a "negative attitude," the 
confirmed diagnosis at the time was of a borderline 
personality disorder, and only "rule out" PTSD.  A diagnosis 
of PTSD was first given on VA examination in September 1991.  
Accordingly, the argument that the veteran is entitled to 
benefits effective from a date in time one year prior to the 
receipt of his original claim must fail.

The Board must now take into consideration the veteran's 
argument regarding his entitlement to a total schedular 
evaluation effective from July 18, 1991, the date of receipt 
of his original claim.  That argument is essentially to the 
effect that, as of that point in time, the veteran was 
"unemployable" due to symptomatology associated with his 
PTSD.

The Board notes that, at the time of the aforementioned Board 
decision in September 1998 (which decision granted a total 
schedular evaluation for PTSD), it was determined that the 
schedular criteria for the evaluation of service-connected 
mental disorders in effect prior to November 7, 1996, were, 
in fact, "more beneficial" to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also Marcoux v. 
Brown, 10 Vet. App. 3 (1996).  Those criteria dictate that a 
100 percent evaluation is warranted for a service-connected 
mental disorder when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community, with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior, resulting in a demonstrable inability to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9411, effective 
prior to November 7, 1996.

Pursuant to applicable law and regulation, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In evaluating 
the severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).

In the case at hand, service connection and an initial 
10 percent evaluation for the veteran's PTSD were made 
effective July 18, 1991, the date of receipt of the veteran's 
original claim for service connection for PTSD.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staged" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  The issue before the Board is not 
whether the veteran is entitled to an increased rating but 
rather whether he is entitled to a higher initial rating.

In the present case, those "facts found" would appear to 
indicate that, as of the date of receipt of his original 
claim, that is, July 18, 1991, the veteran was significantly 
more impaired than the 10 percent evaluation assigned 
effective that date.  More specifically, in early September 
1991, during the course of a VA outpatient psychiatric 
evaluation, the veteran stated that, due to his psychiatric 
symptomatology, his work record had been "very poor," 
characterized by a loss of approximately 20 jobs.  At that 
time, the veteran was unemployed and both "tense and 
apprehensive."  His mood was depressed, and his speech both 
rambling and circumstantial.  The veteran's concentration was 
impaired and his insight was poor.

The Board observes that, following a review of the veteran's 
record in September 1994, a VA clinical psychologist stated 
that it was "his professional opinion" that, due to the 
severity and chronicity of the veteran's PTSD, he was "unable 
to sustain gainful employment."  That psychologist was 
further of the opinion that the veteran's condition was 
"permanent" and that his prognosis remained "poor."

Since the time of the aforementioned, the veteran has been 
variously described as "disabled," and suffering from 
severe PTSD.  Indeed, at the time of an Administrative Law 
Judge's decision in April 1996, the veteran was felt to be 
suffering from deficiencies of concentration, persistence or 
pace resulting in a failure to complete tasks in a timely 
manner, resulting in episodes of deterioration or 
decompensation in work or work-like settings causing him to 
withdraw from such situations.  Under such circumstances, and 
with the resolution of all reasonable doubt in the veteran's 
favor, the Board is of the opinion that, as early as July 18, 
1991, the date of receipt of his original claim for service 
connection, the veteran was, in fact, suffering from totally 
incapacitating psychoneurotic symptomatology due to PTSD such 
that he was, and remains, demonstrably unable to obtain or 
retain gainful employment.  Accordingly, a 100 percent 
schedular evaluation for PTSD is in order effective from that 
date.  

In reaching this determination, the Board is mindful that the 
issue on appeal was originally characterized as one of 
entitlement to an effective date earlier than March 26, 1997, 
for an award of a 100 percent schedular evaluation for PTSD.  
However, in view of the recent holding of the Court in 
Fenderson, the issue is more properly one of entitlement to 
an evaluation in excess of 10 percent for PTSD during the 
period from July 18, 1991, to March 26, 1997.  Pertinent laws 
and regulations governing the effective dates of original 
grants of compensation and increased ratings are provided not 
because they are controlling in this case, but solely for 
informational purposes.


ORDER

A 100 percent schedular evaluation for PTSD effective from 
July 18, 1991 is granted, subject to regulations governing 
the payment of monetary benefits. 


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

